Exhibit 10.28(b)
HCA INC.
AMENDMENT NO. 1 TO THE
2008-2009 SENIOR OFFICER
PERFORMANCE EXCELLENCE PROGRAM
     This AMENDMENT shall amend the 2008-2009 Senior Officer Performance
Excellence Program that has been previously adopted by the Compensation
Committee (the “Committee”) of the Board of Directors of HCA Inc. (the
“Company”).
     WHEREAS, the Committee has previously adopted the 2008-2009 Senior Officer
Performance Excellence Program (the “Program”); and
     WHEREAS, the Committee desires to amend the Annual Award Goals for the
Executive Vice President and Chief Financial Officer of the Company for the 2009
Fiscal Year;
     NOW, THEREFORE, the Program is hereby amended as follows:
     1. The Annual Award Goals for the Executive Vice President and Chief
Financial Officer of the Company for the 2009 Fiscal Year are hereby amended as
follows:

                              Threshold   Target   Maximum     2009   2009  
2009
Executive Vice President & CFO
    40 %     80 %     160 %

     2. The Annual Award Goals for all other Participants (including all other
Executive Vice Presidents and Group Presidents) shall remain as set forth in the
Program.
     3. All capitalized terms not otherwise defined herein shall have the
meaning set forth in the Program.
     4. All other terms and conditions of the Program shall remain in full force
and effect.

